Fee, .Curiam.
The only question in this case is whether the evidence justified the trial court in finding an express contract fixing the compensation of plaintiff, a real estate broker, for services rendered in effecting a sale Or exchange of defendant’s farm. At the initiation of the relations between the parties plaintiff by letter informed defendant that he would charge for his services a commission of 5 per cent. Defendant by letter stated that he thought the commission a little too high, as he supposed plaintiff would receive a commission also from the other party. Plaintiff in reply to this stated that he received no commission from the other party, and insisted on the 5 per cent. Defendant denied receiving that letter, but it appears regular on its face, was in reply to the one written by defendant, and we are of opinion that the trial court was justified in finding that he was mistaken, and that he in fact received the letter. The transaction was closed some time after the letter was received. The evidence therefore shows an express contract fixing the commission at 5 per cent.
Order affirmed.